

116 HR 7596 IH: To direct the Secretary of Defense to provide medical providers of the Department of Defense mandatory training with respect to the potential health effects of burn pits.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7596IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Ruiz (for himself, Mr. Bilirakis, and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide medical providers of the Department of Defense mandatory training with respect to the potential health effects of burn pits.1.Mandatory training on health effects of burn pitsThe Secretary of Defense shall provide to each medical provider of the Department of Defense mandatory training with respect to the potential health effects of burn pits.